Citation Nr: 0902097	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar effective 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1994 through 
September 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran attended a hearing before the 
undersigned in September 2005.  The appeal was remanded for 
additional development in September 2007.


FINDING OF FACT

Resolving the benefit of the doubt in the veteran's favor, 
bipolar disorder had its onset in service.


CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the psychiatric symptoms she 
experienced in service were actually the first symptoms of 
bipolar disorder.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

There is limited relevant in service evidence associated with 
the claims file.  However, the available evidence shows that 
the veteran was discharged in September 1997 for a 
personality disorder.  Examination upon separation indicates 
treatment for a personality disorder.  Despite the Board's 
remand order that VA obtain the missing psychiatric records, 
these records were not obtained.  Neither has the medical 
evaluation board which led to the veteran's discharge based 
on a personality disorder been obtained.  However, the Board 
declines to remand so that these records can be obtained.  
There is sufficient evidence upon which to grant the claim 
already associated with the claims file and the veteran 
should not be disadvantaged by another delay because VA 
failed to follow instructions on remand.

The first post-service medical evidence of a psychiatric 
disorder is dated January 1999, when the veteran reported to 
a VA provider that her mood had become "much better" since 
she began taking the psychiatric drugs prescribed by a 
private provider.  The records of this provider are not 
associated with the claims file, but the veteran reports that 
she began seeing him in 1998.  The veteran can attest to 
factual matters of which she had first-hand knowledge, such 
as when she began seeing the private provider.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
veteran has been under constant psychiatric treatment since 
that time.

The veteran attended a VA examination in September 2007.  The 
examiner noted a lack of psychiatric records from service, 
but did review the claims file and available medical records.  
The veteran reported many social problems, a disrupted family 
life, and depression since discharge from the service.  She 
had problems making and keeping friends due to her mood 
swings.  She participated in few recreational activities.  
While she had considered suicide, no attempt had ever been 
made.  She reported no mental problems prior to service.  She 
was neatly groomed, restless, cooperative, anxious, 
depressed, easily distracted, and oriented.  Her thought 
process was racing and illogical.  The examiner diagnosed 
bipolar disorder and determined that it more likely than not 
began in service.  The examiner explained that it often takes 
several sessions of treatment before this diagnosis could be 
properly assigned, meaning that the personality disorder 
diagnosis in service may have been incorrect.  In particular, 
the symptoms she exhibited during service (as reported by the 
veteran) were consistent with bipolar disorder.

In March 2008, a notation by a VA provider discussed the 
veteran's diagnosis.  He notes that she has many diagnoses of 
bipolar disorder post-service but none of a personality 
disorder.  Based on this, the provider determines that a 
personality disorder diagnosis is not supported.

In July 2008, a VA examiner was asked to provide a medical 
opinion, but felt he could not without resorting to mere 
speculation.  This was because all of the veteran's in 
service psychiatric records are missing.  He opined that it 
was possible that the veteran's bipolar disorder went "under 
the radar" until two years after service since manic 
behavior can mimic personality disorders.

All of the available evidence is favorable to the veteran's 
claim in that it suggests that the personality disorder 
diagnosed in service was actually the early and manic 
symptoms of the bipolar disorder with which she is currently 
diagnosed.  All of the evidence indicates that her in service 
symptoms were consistent with bipolar disorder, and that they 
could have easily been misinterpreted as the symptoms of a 
personality disorder.  There is no evidence in the claims 
file which contradicts these findings or is unfavorable to 
the veteran's claim.

Further, if VA had obtained the records of the private 
provider the veteran had been seeing since 1998, it is likely 
that these records would show that the veteran sought 
treatment for bipolar disorder within one year of discharge.  
The veteran has reported such treatment and the Board notes 
that she is competent to report this treatment.  See 
Washington, supra.  In addition, VA medical records do show 
that she was on a psychiatric medication prescribed by this 
provider.

Possibly, further inquiry could be undertaken with a view 
towards development of the claim.  In particular, VA could 
attempt to obtain the missing in service psychiatric records 
and medical evaluation board and the records from the 1998 
private provider.  However, such development would not 
materially assist the Board in this determination and a final 
decision would only be further delayed.  Under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bipolar 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for bipolar disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


